 In the Matter of THE OHIO FUEL GAS COMPANY, A CORPORATIONandINTERNATIONAL ASSOCIATION OF OIL FIELD, GAS WELL & REFINERYWORKERS OF AMERICACase No. C-079.-Decided July 16, 1940Jurisdiction:gas utility industry.Unfair Labor PracticesIn General:employer responsible for acts of its supervisory employees.Interference, Restraint, and Coercion:anti-union statements; interrogation con-cerning union activities ; threats of interference with conditions of employ-ment; requests of employees not to join or remain in union; offers of wageincreases for not joining or remaining in union.Discrimination:lay-offs for union membership and activities; charges of dis-crimination as to certain employees, dismissed.-Remedial Orders:reinstatement and back,pay awarded.Seasonal or intermittent nature of employment of employees discrimina-torily laid off to be taken into consideration in determining amount ofback pay.An employee discriminatorily laid off changed his status to that of unfairlabor practice striker by his rejection of offer of reinstatement and wasawarded back pay from date of discriminatory lay-off to date he refusedoffer of reinstatement.Mr. Harry L. LodishandMr. Peter DiLeone,for the Board.Eagleson ct; Laylin,byMr. Freeman 7'. Eagleson,of Columbus.Ohio, andMr. John A.' Weber,of Medina, Ohio, for the respondent.Mr. Raymond B. Bennett,ofMedina, Ohio, for the Union.Mr. Ben Law,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by International Association of Oil Field,Gas Well & Refinery Workers of America, herein called the Union,'the National Labor Relations Board, herein called the Board, by the'On June 7, 1937, International Association of O.1 Field, Gas Well & Refinery Workersof America changed its'name to Oil Workers International Union.As used hereafter, ",theUnion" refers to the organization accoidmg to its p,oper designation as of the time underdiscussion.The Union is f,equentty referred to erroneously as International Association of-OilWorkers of America.25 N. L.. R. B., No. 64..519 520DECISIONSOF NATIONALLABOR RELATIONS BOARDRegional Director for the Eighth Region (Cleveland, Ohio), issued-its complaint dated March 26, 1937, against The Ohio Fuel GasCompany, Columbus, Ohio, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of SectionS (1) and (3) and Section 2 (6) and (7) of the National Labor Re-lations Act, 49, Stat. 449, herein called the Act.The complaint andaccompanying notice of hearing to be held at Cleveland, Ohio, onApril 5, 1937, was duly served upon the parties.By a supplementarynotice the hearing was set for April 12; 1937, at Medina, Ohio.With respect to the unfair labor practices, the complaint allegedin substance (1) that the respondent between January 13 and 21,1937, discharged or laid off 34 named individuals, and has since re-fused to reinstate them, for the reason that they joined and assistedthe Union; (2) that the respondent between January 13 and 21, 1937,has kept under surveillance the activities of its employees, has offeredbonuses, privileges. and special considerations to them in an effortto effect the abandonment of the lawful exercise of their rights, andhas otherwise coerced, intimidated, and interfered with them inthe exercise of the rights guaranteed in Section 7 of the Act; (3)that on January 21, 1937, many of the respondent's employees work-ing in the Medina, Ashland, and Wayne county fields, struck becauseof the aforesaid unfair labor practices of the respondent.No answerwas filed by the respondent.Pursuant to notice, a hearing was held on the complaint at Me-dina, Ohio, on April 12, 13, and 14, 1937, before Emmet P. Delaney,the Trial Examiner duly designated by the Board.The Board, theI osporiclent, and the Union were represented by counsel.The re-spondent participated in the hearing to the extent of cross-exam-ining the Board's witnesses, but presented no evidence on its ownbehalfAt the commencement of the hearing, counsel for the respondent.appeared specially and made an oral motion to dismiss the complainton the ground (1) that the complaint did not state a cause of actionwithin the scope of the Act; and (2) that the Act was unconstitu-tional as applied to the respondent, in that the respondent was notengaged in interstate commerce.The Trial Examiner denied themotion on the first ground and reserved his ruling on the secondground.At the conclusion of the hearing counsel for the Boardmade an oral motion to amend the complaint to conform to theevidence, which was granted by the Trial Examiner._On April 20, 1937, subsequent to the decisions of the United StatesSupreme Court upholding the constitutionality of the Act,. the re-spondent filed a written motion for leave to plead or answer.Thisf THE OEIIO I'UEL GASCOMPANY521-motion was granted, and on May 19, 1937, the Board issued itsamended complaint against the respondent, which differed from theoriginal complaint only in that it added the names of 13 more indi-viduals who were alleged to have been discharged or laid off 'by therespondent because of their union activities.On June 3, 1937, the respondent filed an answer to the amendedcomplaint admitting the allegations as to the general nature of itsbusiness, that it caused a large part of its supplies and replacementsto be purchased and transmitted in interstate commerce, that it pur-chased outside of Ohio 60 per cent of the gas it distributed, andthat it distributed small quantities of gas in Indiana and Michigan,but denying that there was any direct,connection between its produc-tion business, where the alleged unfair labor practices took-place,and interstate commerce.The answer denied that the respondentlaid off any of its employees for union activity, but averred -thatthey were laid off because of unexpected weather conditions. It alsodenied, that the respondent coerced, intimidated, or interfered withits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.Prior to the continuation of the hearing the Board and the re=spondent entered into a stipulation which provided that the testimonyadduced at the original hearing in the case might be considered as''evidence upon the amended complaint, and that a further hearing-would be held at which time either party might offer testimony.On June 29, 1937, the parties were duly served with a notice ofthe continuation of the hearing.Pursuant to this notice, the hear-ing was continued at Medina, Ohio, on July 12 and 13, 1937, beforeCharles E. Persons, another Trial Examiner duly designated by theBoard.The Board, the respondent, and the Union were representedby counsel, and the respondent took this occasion to present its sideof the case.Full opportunity to be heard, to examine and cross--examine witnesses, and to produce evidence bearing upon the issueswas afforded all parties at the hearings in April and in July 1937.At the conclusion of the continued hearing the respondent madean oral motion to dismiss the complaint as to 21 nailed individualsfor the reason that they did not appear in the proceedings and thatno testimony was adduced on their behalf. The Trial Examinerreserved his ruling on this motion.The respondent then made asecond oral motion to dismiss the complaint on the ground (1) thatthe evidence in the record failed to bring the respondent within theconcept of interstate commerce as envisaged by the Act, and (2) thatthe Act was unconstitutional.The Trial Examiner denied the mo-tion on the second ground, and reserved his ruling on the first ground.Both the Board and the respondent filed briefs with the TrialExaminer. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARD)On October 21, 1937, Trial Examiner Persons filed an Inter-mediate Report, finding that the respondent had engaged in unfairlabor practices affecting commerce, within the meaning of Section 8,(1) and (3) and Section 2 (6) and (7) of the Act, and recommend-ing,inter alia,that the respondent reinstate with back pay 27 namedindividuals; that it give back pay to 10 other individuals who hadalready been reemployed, from the date each was laid off to the date,of his reinstatement; and that it give back pay to 7 other individualswho had become ineligible for reemployment, from the date eachwas laid off to the (late when each became ineligible forreemployment.The Trial Examiner also ruled on various motions.The respond-ent'smotion to dismiss the complaint as to 21 named individualsbecause they failed to appear and because no testimony was adducedon their behalf, was denied as to 20 of the individuals named. Itwas granted as to Harold Schoonover. The Trial Examiner alsoground that the evidence in the record failed to bring the respondentwithin the concept of interstate commerce as envisaged by the Act.The Board has reviewed the rulings made by the Trial Examinerson motions, objections, and other matters during the course of thehearing, and finds that such rulings, as modified in the findings,conclusions, and order set forth below, were not prejudicial to theparties.The rulings, as modified, are hereby affirmed.On November 11, 1937, the respondent filed exceptions to the Inter-mediate Report.At the same'time it moved the Board to reopen therecord in order that further evidence might be received on certainmatters.In the event such motion was denied it requested anopportunity for oral argument before the Board and an opportunityto file a brief on its exceptions.On April 22, 1938, the Board grantedthe respondent's motion to reopen the record, and authorized theRegional Director to issue notice,of further hearing.On May 2, 1939, counsel for the respondent, the Union, and theBoard entered into a stipulation of fact which was made a part ofthe record of the proceedings.The stipulation was entered intoin lieu of further hearing, and the parties thereby introduced suchfurther evidence into the record as they desired.On May 25, 1939, the Board approved the stipulation.At thesame time, in- accordance with the respondent's request, the Board,acting pursuant to Article II. Section 38 (d), of National LaborRelationsBoardRules and Regulations-Series 1, as amended,ordered that proposed findings of fact, proposed conclusions of law,and a proposed order be issued in this proceeding, and that the parties THE OHIO (FUELGAS COMPANY523:should have the right, within 10 days 2 after their receipt, to fileexceptions, to request oral argument before the Board, and to requestpermission to file a brief with the Board.On April 23, 1940, the Board issued Proposed Findings of Fact,Proposed Conclusions of Law, and Proposed Order in these pro-ceedings, copies of which were duly served upon all parties.On May10, 1940, the respondent filed its exceptions-to the Proposed Findings-of' Fact, Proposed Conclusions of Law, and Proposed Order and re-quested that it be given an opportunity for oral argument before-the Board.On May 23, 1940, the respondent filed a brief in supportof its exceptions.Pursuant to notice a hearing for the purpose of oral argument-was held on May 28, 1940, before the Board in Washington, D. C._The respondent and the Union were represented by counsel, the-former participating in the argument.The Board has considered; the respondent's exceptions to theProposed Findings of Fact, ^ Proposed Conclusions of Law, andProposed Order and its brief in support thereof and, in so far as the.exceptions are inconsistent with the Findings, conclusions, and order-set forth below, finds no merit in them.Upon the entire record in the, case, the Board makes the following:-FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Ohio Fuel Gas Company is an Ohio corporation engaged in,the production, purchase, transmission, distribution, and sale ofnatural gas in the State of Ohio, and in the purchase, distribution,and sale of artificial or manufactured gas in the city of Toledo, Ohio.It is a wholly owned and controlled subsidiary of the Columbia Gas,and Electric Corporation.The parent or holding company controlsthe so-called Columbia System, comprising about 40 separate whollyowned and controlled subsidiary corporations which, among otherthings, carry on commerce in 'natural gas in New York, Pennsyl-vania,Ohio,Virginia,West Virginia', Indiana,Kentucky, andMichigan.The natural gas transmission and distribution lines ofthe Columbia System are interconnected, and the transmission anddistribution system of the respondent is an integrated part thereof.2The Proposed Findings of Fact,Proposed Conclusions of Law,and Proposed Orderstated, "we deem this Oider to be altered to the extent that it is inconsistent with ArticleII,Section 37 (c), of National Labor Relations Board Rules and Regulations-Series 2, as=amendedIn accordance with those rules we will consider the Order amended to grantthe parties 20 days from the date of the proposed findings of fact, proposed conclusions-of law, and proposed order within which to file exceptions and to request oral argumentbefore the Board.Any party may,within 30 days after the date of the proposed findings-of fact, proposed conclusions of law,and proposed order, file a brief with the Board." .524DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe parent company has provided some of the necessary financing for-the development of the respondent's properties.The respondent's properties are operated as an integrated system.3The entire natural gas transmission and distribution system of therespondent is interconnected within itself.Gas enters the systemfrom pipe lines from outside of the State of Ohio, from the respond-ent's own wells in Ohio, and from the wells of other producers inOhio from which the respondent purchases gas.Gas from all threesources is intermingled throughout the transmission and distributionsystem.Gas is admitted into the system by opening valves locatedat the wells or at various places on the pipe lines.Gas flows through-the pipe lines in part under its own pressure.This pressure is aug--mei'ted by compressor stations located along the pipe lines.Thetransmission and distribution -of gas through the network of pipelineswhich connect the producing and purchasing areas-with themarketing areas are controlled by the dispatcher at the respondent's:main office in Columbus. _ The dispatcher receives weather reports,reports., of line pressures, and other data indicating the trend ofdemands in the various markets.He considers this data in the lightof his knowledge of the location of every well, both contract and,company owned, the classification of the respondent's wells, the, re-quirements of and the amount of gas available under each purchasecontract, the location of the point of purchase under each, and allother facts bearing upon the amount and location of the supply ofgas.As the demand conditions vary from hour to hour and place-to place the dispatcher meets those demands by telephoning instruc-tions to the field and to the compressor stations in pursuance ofwhich ilistructiolls, valves are turned, compressor station operationsare adjusted, and gas is directed from points of purchase - or-production where it is available to the points of increasing demand.The respondent has a central labor policy covering wages, hours,and working conditions, emanating from its main office in Columbusand effective throughout its system.Provision is made under thispolicy for the transfer of employees in the 'transmission department-under the rank of foreman from one district to another as needed.Such transfers are cleared through the respondent's main office in_Columbus upon the basis of the information there received fromthe various district supervisors.The respondent's central laborpolicy contemplates that wages for unskilled labor in particular-areas are to be set in accordance with prevailing local wage rates.3Cf , for example,Matter of Pennsylvania Greyhound Lines, Inc, Greyhound Management Company, CorporationsandLocal Division No 1063 of the Amalgamated Associationof Street, Electric Railway and Motor Coach Employees of America, 1,N. L. R. B 1 ;MatterofWisconsin Power and Light CompanyandUnited Electrical, Radio and Machine Workersof America, Local No. 1134,6 N. L. R B 320;Matter of Tennessee Electric PowerCompany-,andInternationalBrotherhood of Electrical Workers, 7 N.L. R. B. 24. THE OHIO FUEL GAS COMPANY525'The respondent operates under leases about 400,000 acres of proven-gas lands, and holds leases on.about 1,700,000Facres of land in Ohio,which it has the right to explore for gas. It owns and operates inOhio about 3,500 gas wells, 11,000 miles of gas pipe lines, and 35-tionwith-the distribution and sale of manufactured, gas in Toledo,-the respondent maintains a purification plant for the removal ofsulphur from manufactured gas and a stand-by manufactured gas,plant for the production of reformed natural Las.-handled 55,947,028 MCF (thousand cubic feet) of gas.Approximately34 per cent of this gas was produced in Ohio by the respondent.About 29 per cent was purchased in Ohio from other producers.The.remainder, amounting to approximately 36 per cent, was purchasedby the respondent at State lines from gas produced in West Virginia.and Indiana and piped into Ohio for resale. In 1937 the respondentimported across State boundaries 56 per cent of the total amount ofgas, it htindled.In' the conduct of its business the respondent pur-chases pipes, meters, and other kindred products.During the monthof June 1938, which was a typical month, 22 per cent of such products.purchased by the respondent, valued at $23,000, originated outside of-Ohio.During the first 3 months of 1937, 34 per cent of such productsvalued at $106,700, were imported by the respondent from outside ofOhio.4The respondent's system for the distribution of manufactured gas in--Toledo is operated largely as a separate enterprise, there being through-out most of each year no physical connection between it and the re-spondent's other properties.Manufactured gas distributed in the-Toledo system is obtained almost entirely by purchase from the Inter-lake Iron Corporation, an independent company, in Ohio.To meet"peak load" demands on the manufactured gas-distribution system,.however, the'resp'ondent maintains a stand-by plant for the production'of reformed natural gas.The natural gas so used in the stand-byplant comes from the respondent's integrated production and distri-bution system.In 1936 the stand-by plant was operated 16 days andin 1937, 11 days. In carrying on such operations in 1936 the respond-ent used 1,050 tons of coal mined in Kentucky and West Virginia and100 tons of coke produced in Pennsylvania.For the same purposes4 SeeNewport News Shipbuilding d Dry Dock Co, at at v. National Labor Relations Board,101 F(2d) 841 (C. C A 4),enf'g as modified as to other issues,Matter ofNewport NewsShipbuilding and Dry Dock CoinpanyandIndustrialUnion of Marine and ShipbuildingWorkers ofAmerica(modification of Board's order reversed inNewport News ShipbuildingitDry Dock Co. et at. v. N.LR. B. 308 U S.241);N.L. R B. v. Bradford DyeingAssocia-tion(U: S. A ),S: Ct 918,decidedMay 20, 1940,enf'g,Matter of Bradford DyeingAssociation(U S. A ) (a Corporation)andTextileWorkers' Organ izing, Committee of the.C. I.0., 4 N. L. R. B. 604. .526DECISIONSOF NATIONALLABOR RELATIONS BOARDin 1937 it obtained from States other than Ohio 1,500 tons of coal and100 tons of coke. In addition, in connection with the operation of apurification plant for the removal of sulphur from the manufacturedgas which it purchased, the respondent brought into Ohio 864 tons of"material" in 1936, and 648 tons in 1937.In 1936, and customarily, the respondent distributed approximately:99.2 per cent of the gas it sold within the State of Ohio.About eight-tenths of 1 per cent of the gas was distributed in Indiana and WestVirginia.However, a large part of the latter amount consisted ofemergency sales, non-recurrent in character.The respondent's customers include domestic, industrial, commer-cial, and wholesale purchasers.The respondent sells natural gas toinstrumentalities of interstate commerce such as railroads, motor-vehicle transportation companies, radio-broadcasting stations, tele-phone companies and telegraph companies, and the like, for domesticor commercial purposes. In 1936 the respondent sold 8,343,325 MCFof gas to industrial users for $4,501,761.98.In reply to letters sent to-them, some 60 of the respondent's customers stated that they purchasedraw materials and made deliveries of finished products in interstatecommerce; that they used gas for various purposes in the productionof their finished products; and some 25 stated that, in the event thattheir gas supply was cut off, they would be forced to close their plants,-while some 35 stated that they would be forced to install substitutemethods of heating which would in many cases entail serious delaysand extensive expenditures.Among the industrial users furnishingsuch information were the following : American Can Company, Ameri-can Radiator & Standard Sanitary Corporation, Chevrolet Division ofGeneralMotors Corporation, InternationalHarvesterCompany,Kroger Grocery & Baking Company, Libbey Glass Company, NationalTube Company, United States Glass Company, Westinghouse Electric-& Alan ufacturing Corporation, and Willys-Overland Motors, Inc.According to the stipulation entered into by the parties on May 2,1939, if there should be a total cessation of the production of gas by-the respondent in Ohio and by other producers in Ohio from whomthe respondent buys gas, the respondent could procure and delivergas from West Virginia and from other sources outside Ohio in suf£i-. cient quantities to supply its markets during the warm months ofsummer.During the cold months of winter, however, the respondent'spipe-line system handling the quantities of gas available under presentconditions from sources outside of Ohio would not supply more thanapproximately one-half of the demand of the respondent's consumers-in Ohio.The parties further stipulated that in the event of a complete cessa-tion of work by the respondent's employees below the rank of foreman THE OHIO FUEL OAS COMPANY527in the districts immediately involved in the instant case 5 the wells insuch area would continue for a time to produce gas into the pipe-linesystem.The operation of turning the well valves could and wouldin that event be performed, as it often is performed, by foremen.After the lapse of some time some of the wells would partially fillup with water and their productivity would be impaired, but the flowof gas to the markets would not be affected in total unless the systemdemands, as related to the total available supply of gas, should requirethat all of the respondent's wells be turned into the lines.6 Such a con-dition did not exist in 1937.A cessation of work in the districts im-mediately involved in this case would, due to the interconnection of therespondent's entire pipe-line system, have no greater effect on deliveries(;f gas in an adjacent market area than in any other market area.Allmarkets would suffer, if at all, alike.II.TILE ORGANIZATION INVOLVEDThe Union is a labor organization affiliated with the Congress ofIndustrial Organizations.It admits to membership all productionand maintenance workers employed by the respondent in production,transmission, and distribution of natural gas, exclusive of employeesin the respondent's main office at Columbus, Ohio, and clerical workersin any of the respondent's field headquarters.Wooster Local, No. 380,the local branch of the Union herein involved, claims jurisdiction inand around Medina, Ashland, and Wooster, Ohio.The contention that a showing of a partial or complete stoppageof operations resultingin anactual impairment of the flow of inter-state commerce is it prerequisite to the Board's jurisdiction has beenexpressly rejected by the courts.InN. L. R. B. v. American Potash cgChemical Corporation,98 F. (2d) 488 (C. C. A. 9), cert. denied 306U. S. 643, enf'gMatter of American Potash cC Chemical CorporationandBorax c6 Potash Workers' Union No. 20181,3 N. L. R. B. 140, thecourt stated, "The Act is designed primarily as a preventivemeasure.Actual stoppage or impairment of commerce is not required beforethe Board is authorized to act." InN. L. R. B. v. Bradford DyeingAssociation (U. S. A.),60 S. Ct. 918, decided May 20, 1940, enf'gMatter of Bradford Dyeing Association (U. S. A.) (a Corporation)andTextileWorkers' Organizing Committee of the C. I. 0., 46 As set forth in greater detail below,events giving iise to this proceeding occurred forthe most part in the respondent'spipe lines and production departments in the vicinitiesofWooster,Medina, and Ashland, Ohio.These departments,within such areas,compriseonly a part of the respondent's operations in Ohio.aIn its brief in support of the exceptions to the Proposed Findings of Fact,ProposedConclusions of Law,and Proposed Order the respondent alleges that there is no showingon the record that a shut-down in any particular area of its operations has ever occurredunder conditions such as to affect the respondent's capacity to supply natural gas to itscustomersFor that reason(as well as for other reasons)the respondent contends thatthe Board lacks jurisdiction in the instant case. 528DECISIONSOF NATIONALLABOR RELATIONS BOARDN. L. R. B. 604, the court stated under a somewhat different factualsituation than that here involved but on the same legal question, "Since,the purpose of the Act is to protect and foster interstate commerce,the Board's jurisdiction can attach, as here, before actual industrialgt'rifematerializes to obstruct that commerce."See alsoConsolidated,Edison Co. et al. v. National Labor Relations Board et al.,305 U. S.197 (221, 222), enf'gMatter of Consolidated Edison Company of New-York Inc. et al.andUnited Electrical and Radio Workers of America,,affiliated with the Committee for Industrial Organization,4 N. L. R. B.71; Clover Fork Coal Co. v. N. L. R. B.,97 F (2d) 331 (C. C. A. 6),enf'gMatter of Clover Fork Coal CompanyandDistrict 19, UnitedMine Workers of America,4 N. L. R. B. 202.From all the evidence in the instant case it is clear that a stoppageof work due to industrial strife in even a part of the respondient'sproducing and distribution system might, under certain conditions,,seriously impair the respondent's ability to supply the demands of itscustomers engaged in interstate commerce and to carry, on its otherfunctions.The Board, however, is not limited to a consideration ofthe effect of only a partial stoppage or of a stoppage in a particulararea.Widespread industrial strife covering all or nearly all of therespondent's operations in Ohio would tend to seriously jeopardizeand impair interstate commerce.As pointed out above, the Board isnot required to wait until interstate commerce is impaired before ittakes jurisdiction.III.THE UNFAIR LABOR PRACTICES.In so -far as the record discloses, the first action toward formationof a union among employees of the respondent occurred during thefirst. part of January 1937; when a paper was circulated by, A. J.Larson and Gordon Gano to secure signatures of those willing toform a union.On January 13, 1937, a meeting was held at Mallet'sCreek, Ohio, with some 300 men present.On January 15, 1937,Wooster Local No. 380 received its charter' from the Union.Of the19 charter members, 10 are involved in the present proceedings.On January 15 and 16, 1937, extensive lay-offs were put into effectby the respondent and on January 17 and 20, 1937, meetings, of theUnion .were held.There is some evidence that at the meeting ofJanuary 20, the men laid off requested strike action against the re-spondent.On January 21, 1937, seemingly without a formal votehaving been taken, the Union called a strike. Picketing startedimmediately at Wooster and Medina and was extended to Ashlandon February 13, 1937.On January 22, 1937, pursuant to an agreement between H. M.Cox, superintendent of drilling for the respondent, the chief of police THE OHIO FUEL GAS COMPANY529,atWooster, and possibly the Union, the respondent shut down oper-ations in the Wooster and Medina areas except for certain emergencywork.Two members of the Union, Guiles Bigley and Clayton Okey,remained on duty in order to do such emergency work.On January23 they were prevented from working further by pickets who toldthem that by employing other men the respondent had broken itspart of the agreement.On the same day the respondent. resumedoperations despite the Union and the strike.Some 6 weeks later a citizens' committee composed of representa-tives from Medina and Lorain County met with C. I. Weaver, presi-dent of the respondent, to see if a basis for settlement of the disputecould be found.At this meeting Weaver stated to the committee,and the committee announced publicly the following day, that the r e-spondent - would confer with its employees singly or collectively.Shortly thereafter a committee of members of the Union met withTharpe, vice president and general manager of the respondent, F. C.of transmission.According to accounts of the meeting given byLewis Dobson and Frank Carver, both members of the committee,two matters were discussed, the reinstatement of the strikers and anincrease in wages.No settlement was reached as to either matter.Dobson testified that the Union was not mentioned at the meeting.Carver's testimony would indicate that it was mentioned at leastincidentally.There is no evidence of further attempts to settle thestrike.'Picketing by some members of the Union was continued until April1937.At various times during the strike and thereafter the respondentrehired certain of the employees it had laid off on or about January 16,and it also reemployed many strikers who were willing to return towork.Other facts connected with the strike, and pertinent to ourdecision will appear hereinafter.A. Interference, restraint, and coercionThirty-five witnesses, all employees of the respondent prior to Jan-uary 16, 1937, and all members of the Union, testified at the hearingconcerning interference by the respondent's officials with the organi-zation of the Union and with the conduct of its affairs.The evi-dence thus presented is voluminous and, since it is substantiallyuncontradicted by the respondent, needs only to be discussed briefly.A majority of the 35 witnesses testified that between January 13and 21, 1937, they were questioned by the respondent's officials con--cerning their connection with or interest in the Union and that inmany cases such interrogation. was followed by pointed warningsthat the respondent was opposed to the Union.For example, John11 530 -DECISIONSOF NATIONAL LABOR RELATIONS BOARDRoush, who had been employed by the respondent for more than Syears, testified that on January 13, 1937, Stanley Harward, a districtforeman, and Dick Parcell' engaged Roush au_l William S. Bigley,also an employee, in conversation.Roush gave the following ac-count of what was said: "Well, they asked us if we was going tothe meeting that night and we told then we was.They asked us notto go.They said they didn't think the union would do us any good.They told us there was a lot of ways of getting rid of men.Everyonce in a while they would say, `What do you say?Do you figureon going?Sign a paper to go?"'Phillip Kobb, an employee of the respondent for about 17 years,testified that on January 13 E. C. Overbeck, general superintendent.of production, " . .. called me to one side and he wanted to knowif I knew anything about a meeting at Mallet's Creek that night . . .I said yes.He said, `Are you goin?' I said, `Yes, if we get donehere in time.'And he talked a little while, I couldn't say what theconversation was.He said quite a bit.He said, `You got a nice,wife and a nice boy and I hate to see you do anything you would-be sorry for.' "Weldon Anderson testified that on January 15, Jim Ryan, a fore-man, asked the group with whom Anderson was working whetherthey "were going to stick with the company or join the union."The men replied that they "were going to stick with the union."On the following day, according to Anderson, "Jim Ryan wantedto know final whether we were going to stay with the company orstay with the union, and he asked us whether if the, production boysdecided to drop out we would . . ."Paul Hoffman, an employee of about 11 years' service, testifiedthat prior to the meeting of January 13, Carl Hawk, a foreman,asked if he was going to attend.Hoffman answered that he was.On January 16 Hawk and Zoid Morgan, another foreman, visitedHoffman at his home. Concerning the ensuing conversation Hoffmantestified, "Well, they didn't come right out and tell me I shouldn't'go, but they tried to convince inc that I should stay away and dropthe union . .."There is considerable undisputed evidence that the respondentattempted to discourage union activity among its employees by offer-ing pay increases to men of influence among them. Thus, PhillipKobb, Frank Ashdown, and William Adams, with service records of17, 15, and 111/2 years respectively, all testified that Ray Adams, adistrict superintendent of production, offered them wage increasesof $30 a month if they would forego the Union. Roy Faught andIt is c'ear that the witness refers to S I Paicell, superintendent of pipe lines forthe Northeastern division THE-01410 FUEL GAS COMPANY531IrvinWoodruff testified that John Rice, a foreman, told them theywould get more money if they dropped the Union. Glenn Snoddytestified that he had been similarly approached by A. D. McClaren,a foreman.Frank Ashdown also testified that Zoid Morgan told him on Jan-uary 13 that the respondent would probably take away his insuranceif the'Uhion went through.8Interference by the respondent with formation of the Union wasnot confined to talk. It is undisputed that on January 14 Ray Sweet,a foreman, requested eight or nine of the men under his supervisionto explain in writing on slips of paper he passed out to them whetheror not they had attended the meeting of January 13 and, if so, theirreasons for so doing.Two days later Ray Adanis and Sweet spoketo a group of "Sweet's men."Earl Feist, one of the group, testifiedthat ". . . they wanted us to drop the union. Ray Adams said itwas- all right for a company union, but he couldn't see where theywould get in this union.He said it was all right to have a companyunion, and if we were ready to drop it if the Valley City woulddrop it and there was no answer to that."On January 15 or 16 Frank Byard, a foreman, circulated a paperamong the 32 or 33 men under his supervision asking that those whowished to drop the Union should sign.The evidence concerning thisincident will be fully discussed in the section below.The accounts set forth above of occasions upon which the respond-ent's supervisory officials questioned employees concerning their in-terest in the Union-and warned theni against attending its meetingsor joining only sample a record replete with such evidence.There isconsiderable additional testimony that on various occasions super-visors asked employees if they were going to "stick with the com-pany or with the Union," or if they would drop the Union if otherswould.Of the respondent's supervisory employees to whom anti-unionstatements or acts, or both, were attributed by witnesses for the Uniononly Carl Boudinot, Frank Byard, A. D. McClaren, Stanley Harward,Zoid Morgan, and Harrison Walker were called as witnesses.Exceptfor Frank Byard none of them denied or explained the anti-unionstatements or acts so attributed to them. It seems clear therefore,and 'we find, that between January 13 and 21, 1937, the respondent'sofficials and supervisory employees engaged in a concerted campaignto discourage membership in the Union.The respondent is accountable for the anti-union statements andacts of its officials and supervisory employees.This' is especially true'Ashdown described the insurance referred to as.a thousand dollars that thecompany gives us and a thousand dollars that we-pay for." .532DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere, as here, the statements were made not only by foremen pur-porting to speak for the "company," but also by important 'officials,and where the nature and similarity of the statements and theirwidespread utterance were such as to strongly suggest central direc-tion.We find that by questioning its employees concerning theirknowledge of and interest in the Union, by asking them not- to attend-meetings of the Union, by seeking to force them to choose between-joining the Union and staying with the respondent, by offering tocertain of its employees substantial wage increases on'the conditionthat they drop the Union, by threatening one employee with the lossof his insurance if the Union should organize successfully, by request-ing certain of its employees to explain in writing if and why theyhad attended meetings of the Union, by seeking to encourage itsemployees to resign from the Union by telling then that other em-ployees were doing so and by playing one group against another,and by otherwise expressing to its employees a hostile attitude towardthe Union and its leaders, the respondent has interfered with, coerced,and restrained its employees in the exercise of their rights guaranteedin Section 7 of the Act._B. The lay-offs and discharges-For administrative and other purposes the respondent divides itsproduction operations in Ohio into geographical areas which it termsthe Northern, the Mt. Vernon, the Eastern, the Lancaster, and the;Stewart divisions.Similarly the respondent divicles its transmissionoperations into the Northeastern, the Northwestern, the Western, and-the Southeastern divisions.The Northeastern transmission division, covering all or parts ofseven or eight counties, is subdivided into the Knox district with'headquarters at Mt. Vernon, the Lake district with headquarters atMedina, and the Wayne district with headquarters at Wooster.TheNorthern production division covers most of the northeastern part,ofOhio including the Lake and Wayne districts, but not the Knoxdistrict, of the Northeastern transmission division.All of the persons alleged in the amended complaint to have beenlaid off or discharged because they joined and assisted the Unionwere employed by the respondent substantially within the area coveredby the Lake and Wayne districts (about five counties) of the North-eastern transmission division.With one exceptions they worked ineither the respondent's production or pipe-lines departments.Whilethe evidence is not entirely clear, it appears that in general the pro-'duction department is engaged in drilling and maintaining-natural9The exception is Cecil Eberhardt who was employed in the 'Medina distribution,department. THE OHIO FUEL GAS COMPANY533gas wells, while the pipe lines department, frequently referred to asthe transmission department," constructs, operates, and maintainsthe pipe lines carrying natural', gas from the wells to the corporatelimits of municipalities where it is consumed.The respondent classifies its employees in the production and pipe-lines departments as regular and casual.Joseph H. Lang, superin-tendent of lines for the respondent, defined the two types of employeesas follows, "The casual employee is the person that we employ totake care of any increase of work that we have over our normaloperations.The regular employees take care of our regularoperations."Of the 47 employees named in the amended complaint, the respond-ent admitted that it had laid off 42, discharged 1, and alleged that 4had voluntarily abandoned their work at the time of the strike.With regard to its reasons for making the lay-offs complained of,the respondent introduced undisputed evidence that some of its workis of a seasonal nature leading to wide variations in employment.The respondent alleges more specifically that due to the severe winterof 1935-1936 its system was hard pressed' to meet the demand fornatural gas.This condition stimulated a program of well-boring andpipe-line extension during the summer and fall of 1936 for whicha large number of casual employees were hired.When the winter of1936-1937 proved to be unusually mild, the respondent contends, itdetermined to curtail its program of expansion, part of which wasalready completed, and to reduce the number of its employees.To illustrate the contraction of its employment during the winterof 1936-1937' the respondent introduced the following data :Employment in pipe-lines department. 11SeptOctNovDecJanFeb.Mar.AprMay193619361936193619371937193719371937Northeastern Division_-_21921220518918496108114116Total of all divisions- _ _ _689758685426391324347367566IiThe first horizontal line of figures shows the number of employees, both casual and regular, whosenames appeared on the respondent's pay-roll lists for the pipe-lines department in the Northeastern divisionalone duringeach'month from September 1936 to May 1937The second horizontal line shows correspond-ing figuresfor the respondent's entire pipe-lines department including the Western, Southeastern, andNorthivestein divisions, as well as the Northeastern divisionThe differences between figures in the firsthorizontal line and in the second horizontal line for each given month would, therefore, represent the numberof employees in the pipe-lines departments of the Western. Southeastern and Northwestern divisionsThe above figures represent the number of employees who v, orked during any part, if only for a day, of agiven monthHence the terminations of employment in the Northeastern division during January 1937,are not reflected in the figure for that month, but rather in the figure for February 1937H. M. Cox, a superintendent of drilling for the respondent, testifiedthat the number of employees in the Northern division production10 Joseph II. Lang,superintendent of lines for the respondent,explained that strictlyspeaking the pipe-lines and transmission departments are not the same thingThe trans-mission department apparently includes the pipe-lilies department as well as certain othersmaller departments--283030-42-vol 2a35 534DECISIONSOF NATIONALLABOR RELATIONS BOARDdepartment during the months covered by the chart above was asfollows: September 1936, 213; October 1936, 214; November 1936, 213;December 1936, 199; January 1937, 185; February 1937, 122; March1937, 56; April 1937, 76; and May 1937, 63.Joseph H. Lang testified that the first substantial lay-offs inducedby curtailment of the respondent's program of expansion occurred inthe Southeastern division of the transmission department where em-ployment in the pipe-lines department 12 was reduced from 459 to148 during October and November 1936. In the Northeastern divisionduring November 1936, the respondent laid off 21 casual employees,none of,whom are named in the complaint.As the winter continued mild and as work was completed, the re-spondent contends, the need for further contraction of operationsarose.In January 1937 the respondent laid off at least 94 additionalmen, most of them casual employees in the pipe-lines department, andthe work of some others ceased as a result of the strike.Among thoselaid off were 33 casual employees in the Knox district; none of whomare named in the amended complaint.Among the others who werelaid off in January 1937, or whose work ceased then as a result of thestrike, are 46 of the 47 persons named in the amended complaint.Aspreviously stated, all of this latter group were employed in the LakeorWayne districts.Their cases will be considered in detail below.The stipulation of May 2, 1939, entered into by all the parties inlieu of further hearing, sets forth much of the history of employmentin the production and pipe-lines departments of the respondent'sNortheastern division subsequent to January 1937. It is unnecessaryto set forth that history in detail here.Suffice it to say that up to thedate of the stipulation employment in those departments remainedabout the same or less than before the lay-offs.As stated, a numberof the persons laid off or out on strike have returned to work. In theLake and Wayne districts only one new man was employed by therespondent.He worked from April 7 to 20, 1937.On the basis of all the evidence it appears that from October 1936to February 1937, the respondent steadily ieduced the number of itsemployees, particularly in the pipe-lines department. In so far as isshown on the record this reduction started about 2 months beforeorganization of the Union and proceeded in districts outside as wellas inside the Union's jurisdiction. , The respondent's alleged reasonsfor making such a reduction in the number of its employees are notsuccessfully contradicted.We find, therefore, that the respondenthad legitimate business reasons for curtailing its operations prior toand during January 1937. It still remains to be determined however,whether or not selection of the employees to be laid off or dischargedwas made on a discriminatory basis.12 See footnote10,supra. THEOHIOFUELGAS COMPANY535The Wayne district pipe-lines departmentThe largest group of lay-offs which figure in the amended complaintoccurred on January 16, 1937, in the Wayne district pipe-lines depart-ment under the supervision of Carl Boudinot, district foreman, andFrank Byard and A. D. McClaren, foremen under Boudinot.13Thelay-offs made by each of these supervisory employees will be consideredseparately.1.Lay-offs by Boudinot-Carl Boudinot testified that beginning as early as November 1,1936, and thereafter as the various jobs progressed, he and S. I.Parcell, the division superintendent, had frequent- discussions rela-tive to laying men off. In November 1936, as mentioned above, agroup of 21 casual - employees ahd 1 regular employee (HaroldSchoonover) were laid off.About January 10, 1937, Boudinot testi-fied, he and Parcell decided that because of the warm weather itwould be necessary to reduce the number of employees still further.They did not determine the actual number to go, however, until aboutJanuary 15.Boudinot selected the individuals to be laid off.On January 16, 1937, Boudinot laid off 12 men, of whom 2 wereregular and 10 were casual employees. Seven of the men laid off,including the two regular employees, were named in the amendedcomplaint.Of the seven so named, one regular, Gordon Gano, andtwo casual employees, Arthur Miller and Harold Gwin, testifiedat the hearing.14Gordon GanoAt the time of his lay-off Gano had a record of 51/2 years of servicewith the respondent.His work had been continuous except for atime during the winter of 1935 when he went on a schedule of 3 daysper week due to temporarily curtailed operations.Boudinot trainedGano to be a welder, apparently sometime in the first part of 1936,and thereafter the respondent employed him primarily in that ca-pacity.Gano also did some blacksmithing as needed.Early in January 1937 Gano helped to circulate a petition amongthe respondent's employees for the purpose of determining whichof them were interested in organizing a union.Is Just before January 16,1937,there were in the Wayne district pipe-lines department78 casual employees of whom a total of 32 were laid off on January 16, by Boudinot, Byard,and McClaren.Of the 32 laid off, 19 are named in the amended complaint.In addition,Boudinot laid off two regular employees,both named in the amended complaint. Theexact number of regular employees in the Wayne district pipe-lines department does notappearIt is shown,however,that just before the lay-offs there were 58 regular employeesin the pipe-lines department for the entire Northeastern division, which includes the Waynedistrict,and that the employment of 9 of these terminated during January 1937. .14 Those laid off and named in the amended complaint,but who did not testify, wereClairNeil,Thomas L. Reid,Howard Underwood,casual employees,andWalter-Shy; a-regular employeeClair Neil, Thomas L Reid, and Walter Shy were all rehired prior tothe first hearing in this case. 536DECISIONS OF NATIONAL -LABOR RELATIONS BOARDGano testified that on January 13, 1937, at quitting time Boudinotapproached him and asked if he knew about the meeting to be heldatMallet's Creek that night.Gano answered that he did, where-upon Boudinot asked if it was to be a union meeting.Gano repliedthat it was to be an organization meeting.Boudinot then advisedGano to stay away, telling him that it would do no good to attend.Gano, however, attended the meeting that night and became one ofthe charter members of the Union.According to Gano, his next conversation with Boudinot occurredon January 15 when the latter asked him at work if he was going tothe meeting on Sunday, January 17. Concerning the ensuing con-versation, Gano testified, "I told him I was [going to the meeting].We had quite a talk there, and he called me out to his car and wehad quite a talk there in regard to the way he and the companystood on unionization.He said that the company did not like theunion and he knew that they would take steps to prevent it if pos-sible . . . I told him that I had already joined the union and thatI was going to stick with the rest of the boys."Although Boudinot testified at the hearing, he failed to deny orexplain any of Gano's testimony above.We find that Boudinotmade the remarks attributed to him by Gano.On the afternoon of January 16, 1937, a Saturday, Boudinot sawGano at the latter's home. Saying, "Gordie, I hate to do this,"Boudinot gave Gano his pay check in full and told him that he wastemporarily laid off for lack of work.According to Gano's testimony, in, the department in which heworked at Wooster the respondent employed four welders and twoor more welders' helpers before January 16, 1937.The ,record in-dicates that the welders were Gano, Walter Shy, Thomas L. Reid,and George Webster.15Gano testified that all of the welders exceptWebster had joined the Union and that all were laid off on January16, 1937..Aside from the evidence of the respondent's general need to cur-tail operations on and about January 16 there is no showing on therecord of legitimate business reasons for closing down all weldingoperations at Wooster.Such specific evidence as there is concerningwelding operations at Wooster points to a contrary conclusion.Thus,Gano testified that on January 15, the last day he worked, he andtwo other welders had just started on a job which would have re-quired them 3 weeks to complete.Arthur Miller, who at the timeof the lay-off was' a, welders' helper assisting Shy, testified that 2weeks previously he had asked S. I. Parcell, superintendent of pipelines for the Northeastern division, what the outlook was for work15Described by Gano as Joe Webster. THE OHIO FUELGAS COMPANY537.and that Parcell replied that there was "all kinds" of work ahead..Shy and Reid, both of whom were named in the amended complaint,did not testify.As to particular circumstances surrounding their,lay-off the record is incomplete.The evidence is convincing, how-ever, that Boudinot had a definite discriminatory intent to penalizeGano in the event that he should join and assist the Union. In theabsence of a satisfactory explanation by the respondent of the needfor laying Gano off, and in view. of the showing that Gano was laidoff on the day after he told Boudinot that he had joined the Unionand intended to "stick with the rest of the boys;" we find that therespondent laid Gano off because he had joined and assisted theUnion.During the strike which started on January 21, 1937, Gano assistedin picketing.He did not thereafter apply for his former job nordid the respondent recall him to work.On February 1, 1937, Shy returned to work. On February 16,rather than recalling Gano who had been- a regular welder beforehis lay-off, the respondent recalled Thomas L. Reid, who had been acasual welder, and reinstated him as a regular welder.Accordingto Gano's uncontradicted testimony, the respondent had by the timeof the hearing, transferred two additional welders, both of whom,he alleged, had less experience than himself, from other districts toWooster."For the purpose of showing that Gano was ineligible for reinstate- -ment the respondent introduced the following evidence.Boudinottestified that Gano was a good workman, listed by the respondent asa "Class A" welder, and that one of the prerequisites to obtainingsuch a listing was that the welder "must be recommended by hissuperior as having a good personality and being an agreeable mantowork with."Boudinot had trained Gano in welding and, hadrecommended him for the "Class A" listing.He explained, however,that soon after Gano became a "Class A" welder he became a chroniccomplainer and "griper"; that Gano gave the impression that if hewere "allowed to sit in the shade of a tree all day he would not besatisfied."Boudinot admitted that he said nothing to Gano about his alleged"griping" at the time he laid him off.The record does not disclosethat Boudinot ever had cautioned or reproved Gana for complaining,although his testimony was that the practice had been going on fora period of months. In view of his efforts on January 13 and 15to discourage Gano from membership in the Union, and on the basis'It is clear that all welders employed by the respondent at Wooster soon after 'thelay-offs of January 16, 1937, had previous experience in the respondent's employ.Theparties stipulated as of May 2,1939, that the respondent had hired no new welders sincethe lay-offs, although some of those laid off had returned to work. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARD,of all the evidence, we are not impressed by Boudinot's testimonythatGano was an objectionable employee, either as a reason forhis being laid off or as disqualifying him from reinstatement.As has been stated, Boudinot told Gano that he was temporarilylaid off.All evidence on the point indicates that it was the re-spondent's custom to recall laid-off employees as they were againneeded for work.During the period after January 16, a numberof persons laid off on that date were so recalled.The respondentalso requested various strikers to return to their jobs.Under suchcircumstances, and in view of the showing that his original lay-offwas discriminatory, Gano's right to reinstatement was not condi-tioned upon application by him to the respondent.Although therespondent was under It duty to restore Gano to his former position,it recalled Thomas L. Reid, promoting him from his former classi-fication of casual welder to regular welder, and also transferred twowelders in to Wooster from other districts.The evidence indicatesthat the respondent's failure to reinstate Gano at a time when itclearly needed welders at Wooster was caused by its discriminatoryintent toward him.We find that upon the first day after January16, 1937, upon which the respondent 'transferred a welder fromanother district for work at Wooster, or rehired any casual welderas a regular welder for work at Wooster, it refused to reinstateGordon Gano because he had joined and assisted the Union.Arthur Miller and Harold GwinMiller and Gwin were casual laborers hired by the respondent onSeptember 12, 1936, and May 20, 1936, respectively.Shortly before the lay-offs of January 16, 1937, Miller was work-ing as a welders' helper assisting Walter Shy.On January 13, 1937,he attended the meeting at Mallet's Creek and joined the Union.About 4:00 p. m. on January 16, 1937, Boudinot and ClarenceCornell, a division engineer in the pipe-lines department, approachedMiller while he was working alone.Boudinot started a conversa-tion concerning which Miller testified, "He asked me if I was goingto stay with the company or drop out of the union or whether Iwas going to stay with the union."Miller replied that he "wasgoing to stick with the boys."At this point Boudinot was calledaway temporarily and Cornell proceeded with the conversation, tell-ing Miller that he heard that he was a good workman, that the best.thing for him to do was to consider his job and financial circum-stances, and that the judgment of Boudinot was far superior to thatof Larson, the president of the Union.Boudinot then returned and,.after speaking with Cornell privately for a short time, told Miller THE OHIO FUEL GAS COMPANY.'539'and Clair Neil,17 another casual employee who had been workingnearby, that there was .a. partial shut-down and that they werelaid off.'Neither Boudinot nor Cornell denied any part of Miller's testi-mony.Cornell agreed that he and Boudinot engaged Miller in con-versation just before he was laid off, but insisted that he did notremember just what was said. Cornell admitted, however, that hemay have made some of the statements attributed to him by Miller.At the time of his lay-off, Harold Gwin was working as a helpertoWade Gwin, a casual acetylene cutter.About quitting time onJanuary 13, 1937, Boudinot spoke to Harold Gwin concerning themeeting scheduled for that evening at Mallet's Creek.Gwin gavethe following account of the conversation : "Why, he asked me if Iknew there was to be a meeting that night and I told him I did.He asked me if I was going and I told him I was, and he askedme if I thought it was the right thing to do, and I told him we hadto do something to get more money, and he said they tried to form aunion before in one of the big pumping stations and it failed.Hesaid that I better think it over before doing anything."Gwin attended the meeting at Mallett's Creek on January 13 andjoined the Union.As stated, on January 16, he was laid off-.18As inthe cases of Gano and Miller, Boudinot made no denial of Gwin's tes-timony.We find that Boudinot made the statements attributed tohim by Miller and Gwin.Walter Shy and Wade Gwin, the welder and acetylene cutter, re-spectively, whom Miller and Harold Gwin were helping immediatelybefore January 16, were also laid off on that date.Wade Gwin wasnot named in the complaint and we do not consider the evidenceconcerning Walter Shy sufficient to establish that he was discriminatedagainst because of his membership in the Union.Despite the lay-offs of Shy and Wade Gwin, Boudinot's questioningof Miller and Harold Gwin concerning their activities and interestsin the Union immediately prior to the time they were laid off, his bluntrequest that Miller choose between the respondent and the Union, andhis pointed warnings to both men to refrain from joining, are a com-pelling indication that he would not have laid them off had theyheeded his advice.The respondent retained in its employ in theWayne district pipe-lines department a large number of casual laborers17 See footnote14, sUpsa18 In laying off casual employees on and about January 16,1937, the respondent did notbase its selections on any rule of seniority.This the respondent freely admits,allegingin its Exceptions to Record and Intermediate Report that," . . .to disregard seniorityin making necessary lay-offs is not an unfair labor practice within the letter or spirit ofthe National Labor Relations Act ; and that in work such as that in which these[personsnamed in the amended complaint]and other employees of the respondent were engaged thealleged rule of seniority is not applicable." 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter January 16.19Under these circumstances, we find that therespondent selected for lay-off and laid off Arthur Miller and HaroldGwin because they had joined and assisted the Union.2.Lay-offs by ByardShortly before January 16, 1937, Frank Byard, a foreman underBoudinot, was in charge of 32 or 33 casual employees engaged in takingup and laying pipe lines about 2 miles outside of. Perrysville, Ohio, andapproximately 25 miles from Wooster.Boudinot testified that aboutJanuary 10 he informed Byard that it would be necessary in the nearfuture to lay some of the group off, and that thereafter he instructedByard to select the employees he wanted to keep according to theirability to transport themselves to and from the job.On January 16, between 10: 00 a. m. and 10: 30 a. m., Boudinot noti-fied Byard by telephone that he should make the contemplated lay-offsthat day.Byard testified that after receiving Boudinot's message hewent along the line of work and obtained the signatures of those'menhe wanted to keep, telling each of them privately that there wasgoing to be a lay-off that day but that they should disregard it andreturn to their jobs-as usual on the next working day, Monday, Jan-uary 19.Accordingly, at quitting time Byard announced to the entiregroup of men under his supervision that they were laid off becauseof the unexpected warm weather conditions.Those men whom Byard had told to do' so returned to work on-January 18.As a result, only 18 of the 32 or 33 men directly underByard's supervision were actually laid off on January 16.Of the 18men laid off 12 are named in the amended complaint.Nine of the 12so named testified at the hearing.20All those who testified attendedthe meeting of January 13 at Mallett's Creek and joined the Union.Four of the nine witnesses for the Board testified in substance thaton January 15, 1937, Byard approached various groups of his menand announced that he had heard a union was being organized and thatthe respondent did not approve of a union.According to these wit-nesses Byard then proffered a blank paper and urged all who wished todrop the Union to sign it, telling them at the same time that it wouldbe to their advantage to sign.For example, Lester Smith testifiedthat on Friday, January 15, Frank Byard came around and said,"I understand that the union formed here., The gas company thatyou are working for do not approve that. You better think itover and I will be around this afternoon to see what you fellows think18 See footnote 13,supra.20 These nine men were Lester Smith, Frank Phillips, Kenneth Gwin, Clifford Woodruff,Albert D. Peyers, Charles Haney, Roy Faught, Carl Klinger and Laverne Chenevey.Thosenamed in the amended complaint who did not testify were Cecil M. Craig, Kenneth Shindle-decker, and William Gray. THE OHIO FUEL GAS COMPANY541about it."According to Smith, Byard returned in the afternoon andcalled about 25 of the men together.Smith's account of Byard's state-ments to the men was as follows : "He said that `there is a union hereI understand.'He said, `There is a company . . . anybody thatwishes to drop away from it sign a paper,' and he brought out, and heexplained a few more things about it and he said he thought wewould be dollars and cents ahead to sign up there.The company wasnot in favor of it."Smith testified that Byard then passed a paperout and all but three men refused to sign it.The three who signedwere among those who returned to work January 18.The testimony of Frank Phillips concerning the same event was thatByard approached a group and announced, "This company is not infavor of a union and I understand that is one started here, and I don'tthink you will get any place with it, and my advice to you boys is tosign this paper and drop it."Kenneth Gwin and Clifford Woodruff gave similar accounts con-firming Smith's and Phillips' versions of events on January 15.Albert D. Peyers testified that on January 16 Byard passed a paperamong the men asking them if they were "going to join this paper andstay out of the union."Charles Haney testified that on January 15 another workman handedhim a paper telling him that if they signed it they would have workand if they did not the respondent would not recognize the Union,Roy Faught testified that on the same day John Rice, a foreman,attempted to dissuade him from continuing as a member of the Union,telling him that the men would get more money if they "stayed withthe company" and "dropped the union." Rice did not appear asa witness.Carl Klinger and LaVerne Chenevey testified that they did not workon January 15.They were laid off with the others on January 16.There is considerable evidence in the record that those men whoasigned Byard's paper were retained in the respondent's employ, whilethose who did not were laid off.This the respondent admits, allegingfurther that those who signed, were the ones Byard asked to do sobecause he wished to keep them at work.Byard did not specificallydeny making the statements attributed to him by witnesses for theBoard.He testified, however, that he had privately offered the paperonly to certain of the men who could transport themselves to and fromwork and that their ability in that respect was the basis for his selec-tions.The respondent's explanation of Byard's reasons for obtainingtheir signatures was that he was not very "adept" at writing himself.Byard admitted knowing that the Union was being organized butalleged that during the period herein involved he did not know whothe individual members were. 542DECISIONSOF NATIONALLABOR RELATIONS BOARDOn cross-examination Byard testified that of the 18 men he laidoff, 9 did not transport themselves to the job while 8 did.As to onehe was uncertain.Byard was questioned specifically as to only nineof the men he retained.Of these nine he testified that five couldtransport themselves and four could not.Byard explained that thefour men who could not transport themselves were temporarily in thegroup under his supervision for only the one day of January 16.There is unrefuted evidence, however, that at least two of these fourmen were among those who signed Byard's paper.About March 1, 1937, Frank Phillips and Harold Gwin met Byardin a restaurant in Wooster and asked him about the work at Perrys-ville.According to the testimony of both Phillips and Gwin, Byardreplied that there "wasn't much doing" and that the only reason therespondent was keeping men on at Perrysville was to prevent themfrom joining the Union. Byard did not testify concerning thisalleged conversation.On the basis of all the evidence we are not convinced by Byard'sexplanation of his reasons for selecting the men to be laid off.It appears, and we find, that Byard circulated the paper for thepurpose of encouraging and securing renunciations of the Union.We find that the respondent selected for lay-off and laid off CharlesHaney, Clifford `Woodruff, Kenneth Gwin, Roy Faught, Lester Smith,Frank Phillips, LaVerne Chenevey, Carl Klinger, and Albert D.Peyers because they had joined and assisted the Union.3.Lay-offs by McClarenShortly before January 16, 1937, A. D. McClaren, a foreman underBoudinot, had charge of a group of nine casual employees engagedin "tying in" natural gas wells in various parts of the Wayne district.McClaren testified, as did Byard, that about January 10 Boudinottold him that the respondent was considering laying off some moremen.On January 16, about 10: 00 a. m., according to McClaren,Boudinot personally told him to lay off Glen Snoddy, ClarenceHarding, Carl Franks, and Milton Seivers at quitting time that after-noon.McClaren testified that he knew of no reasons for Boudinot'sselections.-'At about 4: 00 p. m. on January 16 McClaren laid off the four mennamed above. Snoddy and Harding are named in the amended com-plaint.Franks and Seivers are not.Snoddy, Harding, and Frankswere members of the Union.Snoddy testified that during the morning of January 15 McClarentold his entire group that the "officials" had a meeting the previousnight and that they had decided to give the men more money if they"stopped the union." Snoddy alleges that he was the only one of THE OHIO FUEL GAS COMPANY543the group to make a reply and that he said to McClaren,". . . -ifwehadn't talked about the union they would not have thought of givingus a raise."When McClaren laid Snoddy off he told him that.thelay-off was temporary and due to the unfavorable weather conditions.Harding gave the following account of his conversation with Mc-Claren when the latter laid him off, "Well,he asked me if I was goingto join the union or stay with the company,and I told him I didn'tjust fully decide.He said, `I will have to lay you off,then.' "Irvin Woodruff, a casual employee not named in the amended com-plaint and who apparently worked most of the time under John Rice,a foreman, attended the meeting at Mallet's Creek and joined theUnion.Woodruff testified that on January 15 Rice told him that hiswork had been very satisfactory and that if he would "stick withthe company"he would have a chance for a better job and an increasein pay.Rice did not work on January 16.For that one day, Wood-iuff joined McClaren's group.Woodruff testified as follows concerning a conversation he hadwith McClaren on January 16, "Well,-he came around and asked meif I had made a decision to stick with the company or join or staywith the union and I said I was going to stay with the company .. .He said that it all he wanted to know; that is all Carl Boudinotwanted to know that night."Woodruff was not laid off on January16; instead his pay was raised from 40 cents to 50 cents an hour.McClaren did- not deny making any of the remarks attributed tohim by Snoddy, Harding, and Woodruff.Concerning the five men regularly under McClaren's supervisionwho were not laid off on January 16, Snoddy testified that either theyhad.not joined the Union or they had signed a.paper agreeing to dropit.Woodruff testified that to his knowledge none of the five hadjoined the Union. ,We find that the respondent selected for lay-off and laid offGlen Snoddy and Clarence Harding because they had joined andassisted the Union.On the basis of all the evidence we find that by laying off GordonGano, Arthur Miller, Harold Gwin, Charles Haney, Clifford Wood-ruff,Kenneth Gwin, Roy Faught,Lester Smith, Frank Phillips,LaVerne Chenevey,Carl Klinger,Albert D. Peyers, Glen Snoddy, andClarence Harding, and by refusing to reinstate Gordon Gano, therespondent has discriminated with respect to their hire and tenure ofemployment,thereby discouraging membership in the Union and in-terfering with, restraining,and coercing its employees in the exerciseof their rights guaranteed in Section 7 of the Act.We find that the evidence fails to sustain the allegation thatthe respondent laid off or discharged,and refused to reinstate, Clair 544DECISIONSOF NATIONALLABOR RELATIONS BOARDNeil,, Thomas L. Reid, Howard Underwood, Walter Shy, Cecil M.Craig, Kenneth Shindledecker, and William Gray, or any of them,because they had joined and assisted the Union.The Lake, district pipe-lines departmentThe second largest group of lay-offs which figure in the amendedcomplaint occurred on January'16 and 17, 1937, in the Lake districtpipe-lines department under the supervision of Stanley Harward, dis-trict foreman.`Shortly before January 16, 1937, Harward was in charge of 30men, both regular and casual employees, of whom about 22 wereengaged in laying pipe lines under the immediate supervision ofJames Ryan, a foreman.Harward testified that by January 16 thiswork was practically completed and that accordingly on that day andon January 17 he laid off all of the group of about 22 men except Ryan,the foreman, and Guiles Bigley and Clayton Okey.Of the 19 or 20 men laid off by Harward, 11 are named in theamended complaint.Of the 11 men so named, 6 testified at thehearing.Those who testified were Clarence E. Bigley, Guy Anderson, andJohn Roush, regular employees; and Robert Adams, Weldon Ander-son, and Gilbert Gross, casual employees.Employees named in theamended complaint who did not testify were Stanley Burton andCarl J. Burton, regular employees, and William S. Bigley, TheodoreJ.May, and Jacob Durbin, casual employees.The men who testified described various occasions shortly before thelay-offswhen the respondent's supervisory officials, including S. I.Parcell, division superintendent,Harward, and Ryan, urged themto abandon or not to join the Union. Such testimony is substantially,undisputed.As stated, however, all of this group except two, ex-clusive of the foreman, were laid off.Apparently both of the menretained were members of the Union.Of the 19 or 20 men laid offit is uncertain whether more than half were members of the Union.Under the foregoing circumstances we find that the evidence failsto sustain the allegation that the respondent laid off or discharged,and refused to reinstate Clarence E. Bigley, Guy Anderson, JohnRoush, Robert Adams, Weldon Anderson, Gilbert Gross, StanleyBurton, Carl J. Burton, William S. Bigley, Theodore J. May, andJacob Durbin, or any of them, because they had joined and assistedthe Union..Guiles Bigley and Clayton Okey are, both named in the amendedcomplaint.Only Bigley testified at the hearing.Both men workeduntil the strike was declared on January 21, 1937.On January 22they' were selected by the respondent, apparently with the consent THE OI310 FUEL GAS COMPANY545of the Union, to do certain emergency work.After that day, how-ever, they were notified by pickets that the respondent had hiredother men as well in violation of an alleged agreement not to do soand both Bigley and Okey joined the strikers.The respondentoffered Bigley employment about March 5, 1937, and thereafter, buthe refused it.Okey was reemployed on April 1, 1937.We find that the evidence does not sustain the allegation that therespondent laid off or discharged. and refused to reinstate Bigley andOkey, or either of them, because they joined and assisted the Union.Northern production divisionLawn Hall, Harley A. Brown, and W. C. Brophy, all named in theamended complaint and all members of the Union, were employed bythe respondent in the Northern production division working outof Medina.Hall, a casual employee, was engaged as an acetylene cutter, cuttingpipe from abandoned wells into serviceable length for reuse.Halltestified that on January 16, 1937, Z. Z. Morgan, a foreman, askedhim, " . . . if I wouldn't sooner have- a guy of the company runmy business rather than outsiders."Hall replied, "No sir, Iwouldn't."On January 20. 1937,-Morgan notified Hall that he wastemporarily laid off "until things were better."Morgan testified that Hall was the only man in the department.engaged as a cutter and that subsequent to his lay-off there had beenno work for him to do. It seems clear that no new man has 'been.hired to fill Hall's place.There were 15 men in the group with whichhe worked on January 20, 1937.During the following month thenumber was reduced to 10 and within 2 months to 8. From thenuntilMay 2 1939,21 no more than nine men had at any time beenemployed in this group.We find that the evidence fails to sustainthe allegation that the respondent laid off or discharged, and refusedto reinstate Lawn Hall because he had joined and assisted the Union.Brophy and Brown were employed by the respondent as truckdrivers.Both men had extensive service records with the respondent.Brophy testified that before 6 o'clock on the morning of January21, 1937, Morgan telephoned him and told him not to come in to theshop, that there "wasn't any 'vork."Brophy went to the shop andjoined, the strikers.Morgan testified that he did not remembertelephoning Brophy on the morning in question. It seems clearthat whether or not the telephone call was made both Brophy andMorgan knew at the time that a strike had been or was shortly tobe called.Under the circumstances we do not consider that Morgan's"The date of the stipulation hereinbefore mentioned. 546DECISIONSOF NATIONALLABOR RELATIONS BOARDalleged telephone call, even if made, constituted a discharge or lay-off in so far as the purposes of this case are concerned.When Brown went to work the morning of January 21 lie enteredthe office where he metMorgan.Accordingto Brown, Morgan saidto him, "If you had a telephone, I would have called you up and saidnot to come to work."Morgan denied making this statement.BothBrown and Morgan agreed,however, that Brown was then calledoutside by a striker.Brown thereupon joined the strikers.We find that the evidence fails to sustain the allegations that therespondent laid off or discharged and refused to reinstate Harley A.Brown andW. C. Brophy,or either of them, because they joinedand assisted the Union.1.Lay-offs by WalkerShortly before January 16, 1937, HarrisonWalker, a foremanunder H. M. Cox, superintendent of drilling in the Northern divisionof the production department,was in charge of a group of 10 menengaged in what was described at the hearing as "cleaning out'' work.On January 16 or 17, Harrison Walker laid off 6 of the 10 menunder his supervision.Four of the six men laid off, Thomas Walker,Chauncey Eddington, Janies Green, and Gerald Laidly, are namedin the amended complaint.According to Thomas Walker, the only one of the four to testify,H. M. Cox asked him on January 13 if he was going to the unionmeeting that night.Walker replied that he wasgoing.At the meet-ing he joined the Union.On January 17, Harrison Walker gaveThomas Walker his check and told him that he was laid off but thathe could return to work as soon as the ground was frozen.HarrisonWalker testified that he laid the six men off becausewarm weather had made the ground so soft that it was no longerpossible to haul equipment.He stated that in so far as he knewall 10 of the men under his supervision were members of the Union;that he had seen their buttons.We find that the evidence does not sustain the allegation thatthe respondent laid offor discharged,and refused to reinstate,Thomas Walker, Chauncey Eddington,James Green,and GeraldLaidly, or any of them, because they joined and assisted the Union.Cecil EberhardtEberhardt was hired by the respondent in June or July of 1936as a-casual employee in the Medina district distribution department.The record does not disclose the nature of his work.He testifiedthat about January 11, 1937,Fred Haas, manager of the distributiondepartment, asked him if he was going to join the Union.Eber- THE OHIO FUEL GAS COMPANY547hardt answered that he was thinking about it and alleged that Haasthen said, "If I were you, I would hold off for awhile and see whatthe rest of the boys would do."Eberhardt attended the meeting at Mallet's Creek on January 13and joined the Union.On January 14, Haas laid him off saying,"No more work until further notice."About 2 weeks later therespondent asked Eberhardt to 'come back to work.22He refused todo so after consulting the Union.The record does not show whetherEberhardt was replaced.-Eberhardt testified that one Jerry Lenihan, in the same depart-ment, joined the Union.Eberhardt was the only one laid off. Therecord does not show how many casual employees were working forthe respondent in the Medina district distribution department atthe time Eberhardt was laid off.While this case is not free from doubt, we find that the evidencedoes not sustain, the allegation that the respondent laid off or dis-charged, and refused to reinstate Cecil Eberhardt because he joinedand assisted the Union.Harold SchoonoverAs previously stated, the Trial Examiner granted the respondent'smotion to dismiss the amended complaint as to Schoonover. TheUnion filed no exceptions to this ruling.We have examined theevidence and affirm the ruling of the Trial Examiner as to Schoonover.0. J. Larson, Raymond C. Coss, Russell Dickerman, andGeorge JohnLarson and Coss were named in the amended complaint butdid not testify at the hearing.There is some evidence in the recordconcerning them, but it does not establish the details of or the reasonsfor the termination of their employment with the respondent.Dick-erman and John also are named in the amended complaint, but didnot testify.There is no evidence in they record concerning them.We find that the evidence does not sustain the allegation that therespondent laid off, or discharged, and refused to reinstate O. J.Larson, Raymond C. Coss, Russell Dickerman, and George John, orany of them, because they joined and assisted the Union.C. The strikeAs heretofore stated, the amended complaint alleged that, as a pro-test abainst and because of the respondent's unfair labor practices,,22Eberhardt testified that 2 weeks after he was laid off Joe Street, a foreman, offered hima job at RittmanThe record does not show the nature of the job ofteied or the locationof Rittman. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDmany of its employees went on strike on January 21, 1937. In itsanswer'to the amended complaint the respondent admitted that onthat date a considerable number of 'its employees in theMedina,Ashland, and Wayne county fields went on strike, but alleged thatitwas without knowledge as to theirreasonsfor doing so.Appar-ently, at the hearing and thereafter the respondentdid not changeits position from that taken in its answer to the amended complaint.It does not appear that prior to the strike representatives of theUnion sought to meet or negotiate with the respondent.Further-more, the evidence is incomplete as to what occurred at the, meetingor meetings of the Union at which strike action was considered anddecided upon. -It is clear from the entire record, however, thatduring January 1937 in the area herein involved the following eventstook place in prompt succession.First, certain of the respondent'semployees took preliminary steps toward organization of the Unionand scheduled an organization meeting for January 13.Beginningon or about January 13 and continuing thereafter, the respondent'ssupervisory employees engaged in a vigorous and concerted cam-paign to discourage membership in the Union. Starting on January16 the, respondent made extensive lay-offs, some of which wereopenly discriminatory.Soon thereafter many of the persons so laidoff urged strike action against the respondent and on January 21the respondent's employees struck.There is evidence that many of they respondent's employees weredissatisfied with their wages and working conditions.Undoubtedlysuch dissatisfaction was to some extent responsible for the willing-ness of the employees to go on strike. In view of the sequence ofevents as outlined above, however, it seems apparent, and we find,that the respondent's unfair labor practices were the proximate causeof the strike, and that the strike would not have occurred but forsuch unfair labor practices.-3IT.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with its operations described in Section Iabove, have a close, intimate, and substantialrelationto trade, traffic,and commerce among the several States, and tend to lead to labor23 See N. LR R v. Stackpole Carbon Company,105 F(2d) 167(C.C A 3),enf'gMatter of Stackpole Carbon CompanyandUnited Electrical&Radio Workers of America,Local No.502, 6 N L R. B 171 ;Matter of Republic Steel CorporationandSteelWorkersOrgantizing Committee,9 N. L. R B.219, enf'd as modified,Republic Steel Corporation v.N L R B,107 F (2d) 472 (C. C. A 3), cert denied April 8, 1940;Matter of RemingtonRand,IncandRemington Rand Joint Protective Board of the District CouncilOgeeEquip-,ment Workers, 2N. L R. B 626, enf'dRemington Rand, Inc. V. N. L. R B,94 F (2d) 862,(C.C. A 2),certiorari denied, 304 U. S 576 THE OHIO FUEL GAS COMPANY549disputes burdening and obstructing commerce and the free flow ofcommerce.THE REMEDYHaving found that the respondent has engagedin certain unfairlaborpractices, we shall order it tocease anddesist therefrom and totake certain affirmative action designed to effectuate the policies oftheAct and to restore as nearly as possible the condition whichexisted prior to the commission of the unfair labor practices.We have found that the respondent discriminated in regard tohire and tenure of employment, within the meaning of the Act, inlaying off Gordon Gano on January 16, 1937, and in thereafter re-fusing to reinstate him.We shall therefore order the respondentto offer Gano immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniorityor other rights and privileges, dismissing, if necessary, any personnot regularly employed in the Wayne district pipe-lines departmentat the time Gano was laid off who has since been employed to- fillGano's former position, or a substantially equivalent position, ora position which Gano is qualified to fill.We shall further orderthe respondent to make Gano whole for any loss of pay sufferedby him by reason of the discrimination against him by payment tohim of a sum of money equal to the amount which he normallywould have earned as wages from the date of the respondent's dis-crimination against him to the date of the offer of reinstatement,lesshis net earnings,24 during said period.We have found that the respondent discriminated in regard to hireand tenure of employment, within the meaning of the Act, in layingoff the casual employees listed in Appendix A.We shall, therefore,order the respondent to offer to these casual employees reinstatement,or placement on a preferential list, as hereinafter provided, and tomake them whole for any loss of pay they have suffered by reasonof their respective lay-offs, by payment to each of them of a sumof By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for the unlawfuldiscrimination against him and the consequent necessity of his seeking employment else-where.SeeMatter of Crossett Lumber CompanyandUnited Brotherhoodof Carpentersand Joiners of America,Lumber and Sawmill Workdrs Union,Local2590, 8 N. L.R. B. 440.Moniesreceived for work performed upon Federal, State,county,municipal,or other work-relief projects are not considered as earnings, but, as provided below in the Order, shallbe deducted from the sum due the employee,and the amount thereof shall be paid over tothe appropriate fiscal agency of the Federal;State,-county,municipal,or other governmentor governments which suppliedthe fundsfor said work-relief projectsMatter ofRepublicSteel CorporationandSteelWorkersOrganizing Committee,9 N. L. It.B. 219, enf'd asmodified-as to other issues,Republic Steel Corporationv.N LR B, 107F. (2d) 472(C. C. A 3),cert granted as to this issue, May 20, 1940.283036-42-vol 25-36 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDofmoney equal to the amount which he normally 25 would haveearned as wages from the date of his lay-off to the date of theoffer of reinstatement or placement on a preferential list, less hisnet earnings 26 during said period.We have also found that by laying off Clarence Harding on Janu-ary 16, 1937, the respondent discriminated against him in regard tohire and tenure of employment.' The parties stipulated that afterhis lay-off the respondent offered to reinstate Harding and that herefused such offer.The date of the offer and the refusal is not clearfrom the record.By reason of Harding's rejection of the respon-dent's offer of reinstatement his status changed on the date of therefusal from laid-off employee to striker.21We shall order the re-spondent to make Harding whole for any loss of pay he has sufferedby reason of his lay-off by payment to him of a sum of money equalto the amount which he normally 28 would have earned as wages fromthe date of his lay-off to-the date upon which he refused the re-spondent's offer of reinstatement, less his net earnings 29 during suchperiod.We have found that the respondent's unfair labor practices werethe proximate cause of the strike which started on January 21, 1937.The respondent has, introduced some evidence of acts of violencecommitted during the strike.We have examined this evidence andare of the opinion that there is no showing that any of the strikersexcept, W. C. Brophy 3e have committed acts of violence warrantingour disqualifying them from reinstatement as hereinafter discussed.The casual employees listed in Appendix A whom we shall orderto be made whole, as well as the employees of the respondent who25 Therecord showsthat the work in which thecasual employees listed inAppendix Aand Clarence Harding,discussed hereinafter,were engaged priorto their lay-offs was inlarge part of an intermittent or seasonalnatureAccordingly, even if theyhad not beendiscriminatorilyselected for lay-off on January16, 1937,the casual employees so listed mightnot, in the normal courseof the respondent's operations,havebeenemployed during all ofthe periodelapsingbetween the time they werelaid off and the offer of reinstatement orplacement on a preferential listIt is the intent of our orderherein thatthe casualemployeeslisted inAppendix A shall be paid what they would haveearned during theabove-described period had they not been discriminatorily selected for lay-off, taking intoaccount theseasonalcharacter of the work in which theywere engagedSee N LR B v.Planters Manufacturing Company,Inc,106 F (2d) 524(C C A 4),denying petition forrehearinginN L.R B v Planters Manufacturing Company,Inc.,105 F. (2d) 750(CC A 4), enf'gMatter of Planters Manufacturing Company, IncandUnited VeneerBox and Barrel Workers Union,C I.0., 10N. L. R B. 7352See footnote 24,supra2Matter ofMcGlolditckLumberCompany, a corporation: Industrial Tmploilees'Union,Inc , acot poration; and Industrial Employees' Union, Inc , Local No 76, District D,andLumber andSawmillWorkers Union, Local No. 2552,etal,19 N LR B 887, andcasescited thereiniSee footnote 25,supra.29 See footnote 24,supra.31Wehave foundthatW C Brophy,who was named in the amended complaint,, wasnot discriminatorily discharged or laid off.It appears, rather, thathe voluntarily joinedthe strikers on January21, 1937, andaccordingly is classed as a striker THE OHIO FUELGAS COMPANY551went on strike on January 21, 1937, or thereafter left their employ-ment to join the strike caused by the respondent's unfair labor prac-tices and who have not since been fully reinstated, including ClarenceHarding but excluding W. C. Brophy, shall upon application, bereinstated by the respondent in'the manner set forth below.We areof the opinion that such remedy is here necessary to effectuate thepurposes and policies of the Act.Such reinstatement shall be effected in the following manner :Each employee in the two groups described in the paragraph aboveshall be entitled to reinstatement,upon application,to his formeror substantially equivalent position.In the case of the casual em-ployees listed in :Appendix A, all casual employees not employedon January 16, 1937, who were hired by the respondent after thatdate and who occupy the former positions or substantially equivalentpositions of casual employees listed in Appendix A, shall, if necessaryto provide positions for those to be reinstated,be dismissed; and inthe case of strikers to be reinstated all employees hired after the com-mencement of the strike who occupy the former positions or sub-stantially equivalent positions of the said strikers shall, if necessaryto provide positions for these to be reinstated,be dismissed.If, thereafter,by reason of a reduction in force there are notsufficient positions available for the remaining employees,includingthose to be reinstated,allavailable positions shall be distributedamong such remaining employees in accordance with the respondent'susual method of reducing its force, without discrimination againstany employee because of his union affiliation or activities and follow-ing a system of seniority to such extent as has heretofore been appliedin the conduct of the respondent's business. In making such distri-bution the employees to .be offered reinstatement shall be consideredas entitled, to the seniority and other rights and privileges whichwould have been theirs had they not gone on strike, or had they notbeen discriminatorily laid off by- the respondent.The employeesremaining after'such reduction, for whom there are then no availablepositions, 'shall be. placed upon a preferential list prepared in ac-cordance with the principles set forth in the previous sentence, andshall thereafter,in accordance with such list,be offered employmentin their former or in-substantially equivalent positions, as such em-ployment becomes available and before other persons are hired forsuch work.We. shall further order the respondent, upon any refusal by itto-offer reinstatement, upon application, to any of, the employees who,on January 21, 1937, went on or thereafter joined the strike, to whom-we shall order that such an offer of reinstatement b'e made, includingClarence H4'rding but excluding W. C. Brophy, to make such em- 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDployee whole for any loss of wages thereby sustained, by payment tohim of an amount of money equal to that which he normally 31 wouldhave earned as wages during the period from 5 days after the dateof application to the date he is offered reinstatement or placed on apreferential list, less his net earnings 32 during said period.We have found that the evidence fails to sustain the allegationsin the amended complaint that the respondent laid off or dischargedand refused to reinstate the persons listed in Appendix B in violationof the Act.Accordingly, in so far as it so alleges, we will dismissthe amended complaint as to the persons listed in Appendix B.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.InternationalAssociation of Oil Field, Gas Well & RefineryWorkers of America was a labor organization, within the meaning ofSection 2 (5) of the Act.2.OilWorkers International Union is a labor organization, withinthe meaning of Section 2 (5) of the Act.3.By discriminating against Gordon Gano, Arthur Miller, HaroldGwin, Charles Haney, CliffordWoodruff,Kenneth Gwin, RoyFaught, Lester Smith, Frank Phillips, I.aVerne Chenevey, CarlKlinger,Albert D. Peyers, Glen Snoddy, and Clarence Harding,in regard to hire and tenure of employment, thereby discouragingmembership in the Union, the respondent has engaged in and isengaging in unfair labor practices, within the meaning of Section8 (3) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.6.The respondent has not engaged in unfair labor practices, withinthe meaning of Section 8 (3) of the Act, with respect to the personslisted in Appendix B.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsTaking into consideration the.seasonal character of the respondent's business in so faras the employment of casual employees is concerned.See footnote 25,supra.-82 See footnote 24,supra. THE OHIO FUEL OIL COMPANY553Act, the National Labor Relations Board hereby orders that the re-spondent, The Ohio Fuel Gas Company, Columbus, Ohio, and its of-ficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Oil Workers International Union,or any other labor organization of its employees, by laying off or dis-charging, and refusing to reinstate any of its employees, or in anyother manner discriminating in regard to their hire and tenure ofemployment, or any terms or conditions of their employment, be-cause of membership or activity in connection with any such labororganization;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection as guaranteed by Section 7 ofthe Act.2.effectuate the policies of the Act :(a)Offer to Gordon Gano immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to hisseniority and other rights and privileges, dismissing, if necessary, anyperson not regularly employed in the Wayne district pipe-lines de-partment at the time Gano was laid off who has since been employedto fill Gano's former position, or a substantially equivalent position,or a position which Gano is qualified to fill;(b)Make whole Gordon Gano for any loss of pay he may havesuffered by reason of the respondent's discrimination against him bypayment to him of a sum of money equal to that amount which hedate he was discriminatorily laid off, to the date of the offer of re-instatement, less -his net-earnings-33 during such period ; deducting,however, from the amount otherwise due to him monies received byhim during said period for work performed upon Federal, State,county, municipal, or other work-relief projects, and pay over theamount to deducted to the appropriate fiscal agency of the Federal,State, county, municipal, or other government or governments whichsupplied the funds for said work-relief projects;(c)Upon application, offer to the casual employees listed in Appendix A, hereto attached and hereby made a part hereof,-and to all-persons in its employ on January 21, 1937, who went on strike on Janu-ary 21, 1937, or who thereafter left their employment with the re-Is See footnote 24,supra 554DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent to join said strike, including Clarence Harding but exclud-,ing W. C. Brophy, who have not been fully reinstated, reinstatementto their former or substantially equivalent positions without prejudiceto their seniority and other rights and privileges, in the manner pro-vided in the section entitled,"The Remedy" above; and place thoseemployees for whom employment is not immediately available upona preferential list in the manner set forth in said section, and there-after, in said manner, offer them employment as it becomes available;(d)Make whole the employees listed in Appendix A for any lossof pay they have suffered by reason of their respective lay-offs bypayment to each of them of a sum of money equal to the amount whichhe normally 34 would have earned as wages from the date of his dis-criminatory lay-off to the date of his reinstatement or placement on apreferential list in the manner provided in the section entitled "TheRemedy" above, less his net earnings 35 during said period; deducting,however, from the amount otherwise due to each such employee,monies received by him during said period for work performed uponFederal, State, county, municipal, or other work-relief projects, andpay over the amount, so deducted, to the appropriate fiscal agency ofthe Federal, State, county, municipal,-or other government or govern-ments which supplied the funds for said work-relief projects;(e)Make whole Clarence Harding for any loss of pay he has suf-fered by reason of the, respondent's discrimination against him by pay-ment to him of a sum of money equal to that which he normally 36would have earned as wages from the date of such discrimination tothe date of his refusal of the respondent's offer of reinstatement, lesshis net earnings 37 during such period; deducting, however, from theamount otherwise due to him monies received by him during suchperiod for work performed upon Federal, State, county, municipal, orother work-relief projects; and pay over the amount so deducted to theappropriate fiscal agency of the Federal, State, county, municipal, orother government or governments which supplied the funds for saidwork-relief projects;(f)Make whole all of the employees, who went on strike on Janu-ary 21, 1937, or who thereafter left their employment with the re-spondent to join said strike, including Clarance Harding but exclud-ing W. C. Brophy, for any losses they may suffer by reason of any re-fusal of reinstatement or placement upon the preferential list requiredby paragraph 2 (c) above by payment to each of them of a sum ofU See footnote 25,sup1ra.ss See footnote 24,supra.86 See footnote 25,supra.87 See footnote 24,supra. THE OHIO FUEL OIL COMPANY555money equal to that which he would normally have earned as wagesduring the period from five (5) days after the date of application tothe date of the offer of reinstatement or placement upon the prefer-ential list, less his net earnings 33 during said period; deducting, how-ever, from the amount thus to become owed to him monies receivedby him during said period for work performed upon Federal, State,county, municipal, or other work-relief projects, and pay over theamount, so deducted, to the appropriate fiscal agency of the Federal,State, county, municipal, or other government or governments whichsupplied the funds for said work-relief projects;(g)Post immediately in conspicuous places in its shops and yards,and maintain for a period of at least sixty (60) consecutive days fromthe date of posting, notices to its employees stating: (1)- That therespondent will not engage in the conduct from which it is ordered tocease and desist in paragraphs 1 (a), and (b) of this Order; (2) thatthe respondent will take the affirmative action set forth in paragraphs2 (a), (b), (c), (d), (e), and (f) of this Order; (3) that the re-spondent's employees are free to become or remain members of Oil`Yorkers International Union, and that the respondent will not dis-criminate against any employee because of membership or activityin that organization;(h)Notify the Regional Director for the Eighth Region in writingwithin ten (10) days from the date of this order what steps the re-spondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the amended complaint, in so faras it alleges that the respondent has discriminated in regard to thehire and tenure of employment or terms or conditions of employmentof the persons listed in Appendix B, attached hereto and hereby madea part hereof, within the meaning of Section 8 (3) of the Act, be, andit hereby is, dismissed.MR. WILLIAM M. LEISERSON took no,part in the consideration of theabove Decision and Order.APPENDIX AArthur MillerHarold GwinCharles HaneyCliffordWoodruffKenneth GwinRoy FaughtLester SmithFrank PhillipsLaVerne CheneveyCarl KlingerAlbert D. PeyersGlen Snoddy88 See footnote 24,supra. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDClair NeilThomas L. ReidHoward UnderwoodWalter ShyCecil M. CraigKenneth ShindledeckerWilliam GrayGuiles BigleyClayton OkeyLawn HallHarley A. BrownW. C. BrophyCecil EberhardtHarold SchoonoverClarence E. BigleyGuy AndersonJohn RoushAPPENDIX BRobert AdamsWeldon AndersonGilbert GrossStanley BurtonCarl J. BurtonWilliam S. BigleyTheodore J. MayJacob DurbinThomas WalkerChauncey EddingtonJames GreenGerald LaidlyRussell DickermanRaymond C. CossO. J. LarsonGeorge John